Deloitte Private Bag X6 Gallo Manor 2052 South Africa Exhibit 23.2 Deloitte & Touche Registered Auditors Audit - Johannesburg Buildings 1 and 2 Deloitte Place The Woodlands Woodlands Drive Woodmead Sandton Docex 10 Johannesburg Tel: +27 (0)11 806 5000 Fax: +27 (0)11 806 5111 www.deloitte.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement of Sappi Limited on Form S-8 of our report dated December 11, 2009, appearing in the Annual Report on Form 20-F of Sappi Limited for the year ended September 27, /s/ Deloitte & Touche Per M J Comber Partner January 15, 2010 National Executive: GG Gelink Chief Executive AE Swiegers Chief Operating Officer GM Pinnock Audit DL Kennedy Tax & Legal and Risk AdvisoryL Geeringh Consulting L Barn Corporate Finance CR Beukman Finance TJ Brown Clients & Markets NT Mtoba Chairman of the Board CR Qually Deputy Chairman of the Board A full list of partners and directors is available on request B-BBEE rating: Level 3 contributor/AA (certified by Empowerdex) Member of Deloitte Touche Tohmatsu
